DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/26/2020 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 10/26/2020.  
Claims 18 and 62 have been amended.
Claims 1-17, 19-21, 25-27, 29-34, 41, 43-44 and 48-59 have been cancelled.
Claim 18, 22-24, 28, 35-40, 42, 45-47 and 60-62  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 18, 22-24, 28, 35-40, 42, 45-47 and 60-62 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 18 and 62 is/are directed to the abstract idea of “generating a patient specific immunotherapy treatment recommendation,” (Applicant’s Remarks 8/20/2019, pages 9-Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 18, 22-24, 28, 35-40, 42, 45-47 and 60-62 recite an abstract idea.
Claim(s) 18 and 62 is/are directed to the abstract idea of “generating a patient specific immunotherapy treatment recommendation,” etc. (Applicant’s Remarks 8/20/2019, pages 9-10), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 18, 22-24, 28, 35-40, 42, 45-47 and 60-62 recite an abstract idea.
The claim(s) recite(s), in part, systems for performing the steps of “receiving inputs, processing inputs, assigning numerical values, ranking sets, determining thresholds, comparing exceeded thresholds, selecting data and assigning priority codes, generating immunotherapy treatment recommendations, determining times greater than predetermined times, determining elapsed times greater than predetermined times, determining reactions greater that predetermined reacts,” etc., that is “Applicant’s Remarks 8/20/2019, pages 9-10,” etc. The limitation of “receiving inputs, processing inputs, assigning numerical values, ranking sets, determining thresholds, comparing exceeded thresholds, selecting data and assigning priority codes, generating immunotherapy treatment recommendations, determining times greater than predetermined times, determining elapsed times greater than predetermined times, determining reactions greater that predetermined reacts,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving inputs, processing inputs, assigning numerical values, ranking sets, determining thresholds, comparing exceeded thresholds, selecting data and assigning priority codes, generating immunotherapy Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 18, 22-24, 28, 35-40, 42, 45-47 and 60-62 recite an abstract idea. 
The claim(s) recite(s), in part, systems for performing the steps of “receiving inputs, processing inputs, assigning numerical values, ranking sets, determining thresholds, comparing exceeded thresholds, selecting data and assigning priority codes, generating immunotherapy treatment recommendations, determining times greater than predetermined times, determining elapsed times greater than predetermined times, determining reactions greater that predetermined reacts,” etc., that is “Applicant’s Remarks 8/20/2019, pages 9-10,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 18, 22-24, 28, 35-40, 42, 45-47 and 60-62 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computer devices, networks (Applicant’s Specification [0008]-[0010]), etc.) to perform steps of “receiving inputs, processing inputs, assigning numerical values, ranking sets, determining thresholds, comparing exceeded thresholds, selecting data and assigning priority codes, generating immunotherapy treatment recommendations, determining times greater than predetermined times, determining elapsed times greater than predetermined times, determining reactions greater that predetermined reacts,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computer devices, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, computer devices, networks, etc.). At paragraph(s) [0008]-[0010], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, computer devices, networks” to perform the functions of “receiving inputs, processing inputs, assigning numerical values, ranking sets, determining thresholds, comparing exceeded thresholds, selecting data and assigning priority codes, generating immunotherapy treatment recommendations, determining times greater than predetermined times, determining elapsed times greater than predetermined times, determining reactions greater that predetermined reacts,” etc. The recited “processors, computer devices, networks” does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 18, 22-24, 28, 35-40, 42, 45-47 and 60-62 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 22-24, 28, 35-40, 42, 45-47 and 60-61 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
The dependent claims merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 18 and 62.

Response to Arguments
Applicant’s arguments filed 10/26/2020 with respect to claims 18, 22-24, 28, 35-40, 42, 45-47 and 60-62 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 10/26/2020.
Applicant’s arguments filed on 10/26/2020 with respect to claims 18, 22-24, 28, 35-40, 42, 45-47 and 60-62 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626